Citation Nr: 1433717	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-50 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that an April 2009 rating decision denied the Veteran's claims for entitlement to service connection for hearing loss and tinnitus because his service treatment records were negative for hearing loss.  However, the Veteran's April 1969 Report of Medical Examination noted that the Veteran had "[i]mpairment of hearing."  Subsequently, on the Veteran's July 1971 Report of Medical Examination, his audiogram test results noted that his left ear threshold was of 30 decibels at the 500 Hertz level.  A remand is necessary to solicit a VA medical opinion to address the issues of whether the Veteran had pre-existed hearing loss, if he had a pre-existing hearing loss, if it was aggravated in military, and if hearing loss and tinnitus did not pre-exist service, whether the Veteran had a hearing loss in service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hearing loss and tinnitus.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an opinion from the same examiner who conducted the April 2009 C&P examination or, if unavailable, the Veteran should be afforded a new VA audio examination.  If the April 2009 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following question:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and/or tinnitus were incurred in or otherwise related to active service.  The examiner is requested to reconcile his/her opinion with the April 1969 and July 1971 Reports of Medical Examination.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

